DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-24 are examined on merits herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2017/0103993) in view of Nishikawa et al. (US 2021/0173559).  
In re Claim 1, Lee teaches a semiconductor device comprising (Figs. 2-4):
a stacked structure 116/160 (paragraphs 0071, 0094) disposed on a substrate 100 (paragraph 0070), the stacked structure including a plurality of insulation layers 116 and a plurality of electrode layers 160;
a plurality of channel structures 136 (paragraph 0094) extending through the stacked structure 116/160;
a first wiring group 182 (paragraph 0090) including a plurality of first horizontal wirings 182 disposed on the stacked structure 116/160, the plurality of first horizontal wirings is arranged in a first direction (being a horizontal direction in Fig. 2) and extends in a second direction (being a vertical direction in Fig. 2) intersecting with the first direction, and 
each of the plurality of first horizontal wirings 182 is connected to corresponding one of the plurality of channel structures 136 (paragraph 0100);
an identifier 186 (paragraph 0084) disposed over a peripheral region (P1 in Figs. 1 and 3, where a decoder is disposed, paragraph 0083), wherein 
the plurality of insulation layers 116 and the plurality of electrode layers 160 are alternately stacked in a third direction (shown as vertical in Fig. 3) intersecting with the first direction and the second direction, and wherein 
each of the plurality of channel structures 136 extends in the third direction.
Lee does not teach a second wiring group including a plurality of second horizontal wirings disposed on the stacked structure, the plurality of second horizontal wirings arranged in the first direction and extending in the second direction, where each of the plurality of second horizontal wirings is connected to corresponding one of the plurality of channel structures; Lee also does not teach that the identifier is disposed between the first wiring group and the second wiring group.
Nishikawa teaches that a controller 104 (Fig. 2B, paragraph 0077) of a memory device may be configured to define multiple sub-memory blocks 404-1 to 404- N+1 (Fig. 4, paragraphs 0077-0079) of a memory block 302-i, sub-blocks comprising same word lines 306-i (paragraph 0076, e.g., comprising the same stacked structure), each sub-memory block having its own group of bit lines 402 (such as 402-1, 402-2, etc.) extending in the same direction over the same stacked structure, wherein each group of bit lines differs from another by different biased voltages.
Lee and Nishikawa teach analogous art directed to memory devices comprising a plurality of memory strings, bit lines, and word lines, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee device in view of the Nishikawa device, since they are from the same field of endeavor, and Nishikawa created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee device by creating its memory block with a plurality of memory sub-blocks, each comprising its own group of bit lines, and, accordingly, creating a second sub-block with a second wiring group (of bit lines) structurally similar to the first wiring group and comprising a plurality of second horizontal wirings disposed on the stacked structure, arranged in the first direction and extending in the second direction, each of the plurality of second horizontal wirings is connected to corresponding one of the plurality of channel structures, wherein it is desirable dividing a memory block into sub-blocks, each comprising its own bit line group, the bit line groups differ from each other by bias voltages (per Nishikawa).
It would have been further obvious for one of ordinary skill in the art before filing the application to identify differences (disclosed by Nishikawa) of the first and second wiring groups by a first line identifier, structurally like identifier 186, but disposed between the first and second wiring groups to simplify identification of the first and second wiring groups, which is particularly important when there are more than two wiring groups extending in the same direction.  It would have been obvious for one of ordinary skill in the art before filing the application to create the first line identifier from the same material from which identifier 186 is created and on the same insulation layer 170, on which identifier 186 is disposed – for the manufacturing simplicity in creating various identifiers. 
In re Claim 2, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above, wherein the first line identifier is created like identifier 186 of Lee, and wherein the second horizontal wirings are created structurally like the first horizontal wirings. 
Lee further shows (Fig. 2, see also Figs. 6-9) that identifier 186 has a horizontal width that differs from a horizontal width of each of the plurality of first horizontal wirings 182 and the plurality of second horizontal wiring (structurally created like the first wirings). 
It would have been obvious for one of ordinary skill in the art before filing the application creating the first line identifier also with the width different than the width of the first and second wirings, allowing a simpler identification the first line identifier and the first and second wirings in a plan view.
In re Claim 3, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above, including the first line identifier that is created like identifier 186 of Lee (but at another position), and the second wirings group that is created structurally like the first group of wirings.
Lee further teaches (Fig. 2) that identifier 186 has a horizontal width that differs from a horizontal width of the first and second wirings.
Lee does not teach (at least, explicitly) that the horizontal width of the first line identifier is in a range of about 2 to about 20 times greater than the horizontal width of each of the plurality of first horizontal wirings and the plurality of second horizontal wirings. 
Huang (US 5,378649) teaches that a line identifier 62 (disposed between bit lines 32 - Fig. 9, column 4 lines 55-68 and column 5 lines 1-30; see also Fig. 9A on regions 64 and 32 applicable for the identifier and the bit line, accordingly) is about more than 2 times wider than a bit line 32.
However, there is no need modifying the Lee/Nishikawa structure of Claim 1 per Huang in the office action for Claim 3, since MPEP recognizes any size ratio as unpatentable, unless it is critical: any widths ratios is an obvious matter of design choice of one of ordinary skill in the semiconductor art, since any modifications in sizes ratio involve a mere change in the size of a component.  In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984) (MPEP2144.04.IV.A). And Applicant has not disclosed that the widths ratio is for an unobvious purpose, produces an unexpected result, or is otherwise critical, and it appears prima facie that the process would possess utility using other widths ratios.  
In re Claim 4, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above, wherein Lee/Nishikawa teaches wirings as the first and second wiring groups and the first line identifier created like the identifier 186 of Lee. 
Lee further teaches (paragraph 0020) that identifier 186 comprises a same material as each of the plurality of first horizontal wirings and the plurality of second horizontal wirings (added per Nishikawa, see for Claim 1), and it would have been obvious for one of ordinary skill in the art before filing the application creating the first line identifier also from the same material, wherein it is desirable to simplify a method of creation of various identifiers and when it is desirable to limit a number of material used for the device.
In re Claim 5, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above, including the first line identifier.
Since Lee teaches (paragraph 0020) than the identifier is created from an electrically conductive material and teaches that identifier 186 is separated from a top layer of the channel structures 136 (Fig. 3) by insulating materials 170 and 140 (paragraphs 0114, 0119), it would have been obvious for one of ordinary skill in the art before filing the application to isolate the first line identifier (created similar to 186) from the plurality of channel structures to prevent violation of the device functionality.
In re Claim 6, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above.
It would have been obvious for one of ordinary skill in the art before filing the application to position the first line identifier solely in a first overlap region disposed between one first horizontal wiring that is closest to the first line identifier among the plurality of first horizontal wirings and one second horizontal wiring that is closest to the first line identifier among the plurality of second horizontal wirings when it is desirable to avoid unnecessary complication of the structure.
In re Claim 9, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above. 
Lee teaches (Figs. 1-3) the device further comprising: 
a third wiring group including a plurality of third horizontal wirings 180 (paragraph 0073) – as a top group in Fig. 2 - disposed on the substrate 100 (as in Fig. 3), the plurality of third horizontal wirings is arranged in the second direction and extends in the first direction, and each of the plurality of third horizontal wirings 180 is connected to corresponding one of the plurality of electrode layers 160 (paragraph 0073);  
and a fourth wiring group including a plurality of fourth horizontal wirings 180 – as a bottom group in Fig. 2 - disposed on the substrate 100, wherein the plurality of fourth horizontal wirings is arranged in the second direction and extends in the first direction, and each of the plurality of fourth horizontal wirings is connected to corresponding one of the plurality of electrode layers 160.
In re Claim 10, Lee/Nishikawa teaches the semiconductor device of Claim 9 as cited above.
Lee/Nishikawa teaches that the device further comprising (Lee, Figs. 1-3 and paragraphs below) a row decoder (in region P1, paragraph 0083) disposed adjacent to the third wiring group 180 top and the fourth wiring group 180 (at the bottom of Fig. 2), wherein the plurality of third horizontal wirings and the plurality of fourth horizontal wirings 180 are connected to the row decoder – in region P1 - as shown in Fig. 3. Note that region E1 is viewed by the current Office Action as a part of a cell region, since in this region - a stepped region of gates 160 is located (paragraph 0073).
In re Claim 11, Lee/Nishikawa teaches the semiconductor device of Claim 10 as cited above.
Lee further teaches (Figs. 1-3, paragraph 0084) a second line identifier 186 over region P1 (with the decoder) in the same layer in which wirings 180 are disposed, the second line identifier 186 is located between the third wiring group – extended from the top part of P1 - and the fourth wiring group – extended from the bottom part of P1 (see Claims 9 and 10 explaining dispositions of the third and fourth wiring groups).
In re Claim 12, Lee/Nishikawa teaches the semiconductor device of Claim 11 as cited above and wherein (Lee, Figs. 1-3) the second line identifier 186 is not connected to the row decoder (disposed in region P1) – the row decoder is commonly used for providing signals to word lines (as is shown for Claims 9 and 10 in this Office Action).
In re Claim 13, Lee/Nishikawa teaches the semiconductor device of Claim 11 as cited above. 
Lee further teaches (Fig. 2) that the second line identifier 186 has a horizontal width that differs from a horizontal width of each of the plurality of third horizontal wirings and the plurality of fourth horizontal wirings 180.
In re Claim 14, Lee/Nishikawa teaches the semiconductor device of Claim 11 as cited above. 
Lee further teaches (paragraph 0020) that the second line identifier 186 comprises a same material as a material of each of the plurality of third horizontal wires and the plurality of fourth horizontal wirings 180.
In re Claim 15, Lee/Nishikawa teaches the semiconductor device of Claim 11 as cited above, wherein (see Lee, Fig. 2) the second line identifier 186 is insulated from the plurality of electrode layers 160.
In re Claim 16, Lee/Nishikawa teaches the semiconductor device of Claim 11 as cited above. 
Lee further teaches (Fig. 2) that the second line identifier 186 is positioned solely in a second overlap region disposed between one third horizontal wiring that is closest to the second line identifier among the plurality of third horizontal In wirings and one fourth horizontal wiring that is closest to the second line identifier among the plurality of fourth horizontal wirings.
In re Claim 17, Lee teaches a semiconductor device comprising (Figs. 2-4):
a first wiring group 182 (paragraph 0090) including a plurality of first horizontal wirings 182 disposed on a substrate 100 (paragraph 0070), the plurality of first horizontal wirings is arranged in a first direction (being a horizontal direction in Fig. 2) and extends in a second direction (being a vertical direction in Fig. 2) intersecting with the first direction; 
an identifier 186 (paragraph 0084) disposed at the same level as the first horizontal wirings 182 are is disposed (as Fig. 3 shows) but over a peripheral region P1.
Lee does not teach a second wiring group including a plurality of second horizontal wirings disposed on the substrate, the plurality of second horizontal wirings is arranged in the first direction and extends in the second direction. Lee does not teach a line identifier disposed between the first wiring group and the second wiring group, wherein the line identifier is positioned in an overlap region disposed between one first horizontal wiring that is closest to the line identifier among the plurality of first horizontal wirings and one second horizontal wiring that is closest to the line identifier among the plurality of second horizontal wirings.
Nishikawa teaches that a memory device comprises a controller 104 (Fig. 2B, paragraph 0077) that  may be configured to define multiple sub-memory blocks 404-1 to 404- N+1 (Fig. 4, paragraphs 0077-0079) of a memory block 302-i, the sub-blocks comprising same word lines 306-i (paragraph 0076), each sub-block having its own group of bit lines 402 (such as 402-1, 402-2, etc.) extending in the same direction over the same word lines, wherein each group of bit lines differs from another by different bias voltages.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee device by creating its memory block with a plurality of memory sub-block, each comprising its own group of bit lines, and, accordingly, creating a second sub-block with a second wiring group (of bit lines) being similar to the first wiring group, such as comprising a plurality of second horizontal wirings disposed over memory cells, the plurality of second horizontal wirings being arranged in the first direction and extends in the second direction, wherein it is desirable creating a device comprising different bit line groups that differ from each other by bias voltages (per Nishikawa).
It would have been further obvious for one of ordinary skill in the art before filing the application to identify differences (disclosed by Nishikawa) of the first and second wiring groups by a line identifier between the first and second wiring groups (e.g., between one first horizontal wiring that is closest to the line identifier among the plurality of first horizontal wiring and one second horizontal wiring that is closest to the line identifier among the plurality of second horizontal wiring), especially when there are more than two wiring groups (see the device of Nishikawa). 
It would have been obvious creating the line identifier disposed on the same insulating layer 170 on which 186 is disposed, and created from the same material, to simplify a process of manufacturing various identifiers. 
In re Claim 18, Lee/Nishikawa teaches the semiconductor device of Claim 17 as cited above, and wherein the line identifier is positioned in the overlap region. 
Although Lee/Nishikawa does not explicitly teach that the line identifier is positioned solely, it would have been obvious for one of ordinary skill in the art to position the line identifier solely over the identified region and to dispose all information related to the first and second wiring groups on the line identifier, to avoid complication of the device structure by using multiple identifiers for the same purpose.
In re Claim 19, Lee/Nishikawa teaches the semiconductor device of Claim 17 as cited above, including the line identifier ad structurally identical first and second wirings (per Nishikawa). 
Lee further shows (Fig. 2, see also Figs. 6-9) that identifier 186 has a horizontal width that differs from a horizontal width of each of the plurality of first horizontal wirings 182 (and, obviously, the width of the plurality of second horizontal wirings). 
It would have been obvious for one of ordinary skill in the art before filing the application creating the first line identifier also with the width different than the width of the first and second wirings, allowing a simpler distinguishing between the first line identifier and the first and second wirings in a plan view.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Nishikawa in view of Lee (US 2016/0365354) – Lee-1, hereafter.  
In re Claim 7, Lee/Nishikawa teaches the semiconductor device of Claim 1 as cited above, and including the pluralities of first and second horizontal wirings included in one memory block.
Lee further teaches that the device comprises a page buffer P2 (Fig. 1, paragraph 0091) and wherein the plurality of first horizontal wirings and the plurality of second horizontal wirings extend to the page buffer (since the first and second horizontal wirings belong to the same memory block, as shown for Claim 1). 
Lee further teaches that the identifier 186 (Fig. 1) is not electrically connected to the page buffer, and it would have been obvious for one of ordinary skill in the art before filing the application not connecting the first line identifier to the page buffer as well, since the page buffer is intended (as is known in the art) for sensing and submitting signals to/from bit lines, not to any identifier. 
Lee/Nishikawa does not teach that the page buffer is adjacent to the first and second wiring groups – in the Lee device of Fig. 1, the page buffer (in region P2) is separated from a memory cell region C (paragraph 0070) – with extension region E2 that may be used as a dummy region (Lee, paragraph 0244). Although a page buffer is commonly used in memory devices for electrical connection to bit lines, Lee/Nishikawa does not explicitly disclose this connection.
Lee-1 teaches (Fig. 1, paragraphs 0030-0032) that a page buffer 23 is adjacent to a memory cell region and is electrically connected to bit lines BL.
Lee/Nishikawa and Lee-1 teach analogous art directed to memories comprised a page buffer, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee/Nishikawa device in view of the Lee-1 device, since they are from the same field of endeavor and Lee-1 created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Nishikawa device of Claim 1 by disposing the page buffer, electrically connected to the pluralities of the firs and second wirings to be adjacent the first and second wirings (e.g., to the memory cell region), to reduce power loss by reducing connections lengths.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Lee/Nishikawa in view of Ahn (US 2016/0351581).
In re Claim 20, Lee teaches a semiconductor device comprising (Figs. 2-4): 
a source line 157 (paragraph 0116) extending vertically on a substrate 100; 
a stacked structure 116/160 (paragraphs 0071, 0094) including a plurality of insulation layers 116 and a plurality of electrode layers 160 disposed on a substrate 100; 
a plurality of channel structures 136 (paragraph 0094) passing through the stacked structure;
a first wiring group 182 (paragraph 0090) including a plurality of first horizontal wirings 182 disposed on the stacked structure 116/160, the plurality of first horizontal wirings is arranged in a first direction (being a horizontal direction in Fig. 2) and extends in a second direction (being a vertical direction in Fig. 2) intersecting with the first direction, and each of the plurality of first horizontal wirings 182 is connected to corresponding one of the plurality of channel structures 136 (paragraph 0100);
an identifier 184 (paragraph 0076) disposed over a peripheral region;
a third wiring group including a plurality of third horizontal wires 180 (paragraph 0073) – as a top group of wires 180 in Fig. 2 - disposed on the substrate 100, the plurality of third horizontal wirings is arranged in the second direction and extends in the first direction, and each of the plurality of third horizontal wirings is connected the corresponding one of the plurality of electrode layers 160 (paragraph 0073); and
a fourth wiring group including a plurality of fourth horizontal wirings 180 – as a bottom group of wiring in Fig. 2 - disposed on the substrate 100, the plurality of fourth horizontal wirings is arranged in the second direction and extends in the first direction, and each of the plurality of fourth horizontal wirings is connected to corresponding one of the plurality of electrode layers 160 (paragraph 0073),
wherein the plurality of insulation layers 116 and the plurality of electrode layers 160 are alternately stacked in a third direction intersecting with the first direction and the second direction, and
wherein each of the plurality of channel structures 136 extends in the third direction.
Lee does not teach a second wiring group including a plurality of second horizontal wirings disposed on the stacked structure, the plurality of second horizontal wirings being arranged in the first direction and extending in the second direction, where each of the plurality of second horizontal wirings is connected to corresponding one of the plurality of channel structures. 
Lee does not teach an identifier disposed between the first wiring group and the second wiring group. 
Lee further does not teach a source line disposed on the substrate such that the stacked structure is disposed on the source line and the plurality of channel structures contacting the source line.
Nishikawa teaches that a controller 104 (Fig. 2B, paragraph 0077) of a memory device may be configured to define multiple sub-memory blocks 404-1 to 404- N+1 (Fig. 4, paragraphs 0077-0079) of a memory block 302-i, sub-blocks comprising same word lines 306-i (paragraph 0076, e.g., comprising the same stacked structure), each sub-memory block having its own group of bit lines 402 (such as 402-1, 402-2, etc.) extending in the same direction over the same stacked structure, wherein each group of bit lines differs from another by being biased by different voltages.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee device by creating its memory block with a plurality of memory sub-blocks, each comprising its own group of bit lines, and, accordingly, creating a second sub-block with a second wiring group (of bit lines) structurally similar to the first wiring group and comprising a plurality of second horizontal wirings disposed on the stacked structure, arranged in the first direction and extending in the second direction, each of the plurality of second horizontal wirings is connected to corresponding one of the plurality of channel structures, wherein it is desirable dividing a memory block into sub-blocks, each comprising its own bit line group, the bit line groups differ from each other by bias voltages (per Nishikawa). 
It would have been further obvious for one of ordinary skill in the art before filing the application to identify differences (disclosed by Nishikawa) of the first and second wiring groups by a first line identifier, structurally similar to identifier 184, but disposed  between the first and second wiring groups (the first line identifier, similar to 184, would be, obviously, disposed on the same insulation layer 170 layer on which identifier 184 is disposed, it would be created from the same material as 184, but the first line identifier position should be between the two wiring groups – especially when there are more than two wiring groups – and over an array of memory cells with channel structures) to simplify identification of the first and second wiring groups. 
Lee/Nishikawa does not teach the source line disposed on the substrate such that the stacked structure is disposed on the source line and each of the channel structures contacting the source line.
Ahn teaches (Figs. 2A and 3B, paragraphs 0050-0053) a source line CSL disposed horizontally such that a stacked structure ML is disposed on the source line CSL and a plurality of channels CH contact the source line CS.
Lee/Nishikawa and Ahn teach analogous art directed to a three-dimensional memory comprised a stacked structure, a source line, and a plurality of channels, and one of ordinary skill in the art before filing the application would have had a reasonable expectation of success in modifying the Lee/Nishikawa structure in view of the Ahn structure, since they are from the same field of endeavor, and Ahn created a successfully operated device.
It would have been obvious for one of ordinary skill in the art before filing the application to modify the Lee/Nishikawa device by disposing the source line horizontally such that the stacked structure is disposed on the source line and the plurality of channels contact the source line, if such disposition of the source line, the stacked structure, and the channels is desirable. 

Allowable Subject Matter
Claim 8 is objected to as being dependent on the rejected base claim, but would be allowed if amended to incorporate all limitations of Claim 1 on which it depends.
Reason for Indicating Allowable Subject Matter
Re Claim 8: Such combination of prior art as Lee, Nishikawa, Ahn and Furuki et al. (US 2021/0066342) teaches most limitations of Claim 8, except for such limitation as: “the one dummy contact plug is configured to connect the first line identifier to the lower horizontal wiring” – Ahn teaches the lower wiring and Furuki teaches a dummy contact plug connected to an identifier, but none of the above prior art teaches connecting the lower horizontal wiring with the identifier.

Conclusion
Any inquiry concerning this communication should be directed to GALINA G YUSHINA.  The Examiner can normally be reached between 8 AM - 7 PM Pacific Time (Flexible).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Lynne Gurley can be reached on 571-272-1670.  
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  
Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GALINA G YUSHINA/Primary Patent Examiner, Art Unit 2811, TC 2800, 
United States Patent and Trademark Office
E-mail: galina.yushina@USPTO.gov
Phone: 571-270-7440
Date: 05/06/22